DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “the portion of the nitride film is stripped to 300Å to 1400Å in the stripping step.” It is not clear what it means to strip a film “to” a length.
Claim 9 recites that “the FG structure is performed via a chemical-mechanical polishing (CMP) to form a FIN-shaped FG structure in the FG structure forming step.” It is not clear what it means for a structure to be “performed”. The examiner will assume that this means the FG structure is “formed”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anezaki, US 2006/0220144, in view of Park, US 2014/0312410.


Claim 1: Anezaki discloses 
a nitride film forming step, wherein a nitride film (9, FIG. 2I) is formed on a memory cell area of a memory structure with a shallow trench isolation (STI) structure; 
a stripping step (FIG. 2J), wherein a portion of the nitride film (HV area) is stripped, the other portion of the nitride film which is unstripped is below a surface of a substrate and is remained at a bottom of the STI structure, and a STI oxide (11) is disposed in the STI structure (FIGS. 2I-2K); 
Anezaki at [0056]-[0057] and FIGS. 2J-2K are not clear whether oxide 11 fills all the STI regions, or if some are filled with resist material RP7. However, it was well known in the art to fill all the STIs with oxide. See Park, FIG. 4B, [0071]. It would have been obvious to have filled all the STIs of Park with oxide as a known and very common material used for a known purpose.
a floating gate (FG) (15) structure forming step, wherein a tunnel oxide (13) is disposed on the surface of the substrate and a surface of the other portion of the nitride film, and a first polysilicon (15) is disposed on the tunnel oxide in the memory cell area and on the surface of the substrate in a non-memory cell area of the memory structure to form a FG structure ([0065]); 
an oxide-nitride-oxide (ONO) layer disposing step, wherein, and an ONO layer (16, FIG. 2NA3) is disposed on a surface of the FG structure, the surface of the other portion of the nitride film; a removing step, wherein a portion of the ONO layer is removed in the non-memory cell area of the memory structure (“The ONO insulating film 16 and tunnel oxide film 13 in the low voltage transistor area LVT and high voltage transistor area HVT are selectively removed to expose silicon surface in these areas.” [0066]); 
and a control gate (CG) structure forming step, wherein a portion of the FG structure is removed in the non-memory cell area of the memory structure (“the amorphous silicon film 15 in an area other than the flash memory area are removed.” [0065]), a second polysilicon (21) is disposed on a surface of the ONO layer in the memory cell area and on the surface of the substrate and a surface of the STI oxide in the non-memory cell area of the memory structure to form a CG structure (FIGS. 2OA1-2OA3), and the memory is formed.
Anezaki does not disclose that in the oxide-nitride-oxide (ONO) layer disposing step, a portion of the STI oxide is stripped, and that a surface of the other portion of the STI oxide which is unstripped after a portion of the STI oxide is stripped in the memory cell area. However, this was known in the art. See Park, FIGS. 4C and 4D, which discloses that a portion of the STI oxide 19 is stripped in the memory region, and that in the transistor region the STIs are unstripped. After this stripping, memory layer 28 is deposited (FIG. 4E, corresponding to the ONO layer of Anezaki), and gate G1 is then deposited (FIG. 4F, corresponding to the control gate of Anezaki). This recess (stripped portion) of the STI in the memory area can be formed down to a depth of the source and drain regions: “an etching depth of the recessed gap-fill insulating layer 19A may be adjusted to correspond to a depth of each of a source and a drain to be formed through a post-process so that a channel may be formed.” Park at [0079]. It would have been obvious to have had such a structure, and thus such a process step, in Anezaki to form a known memory cell device, one with the advantage of a larger gate length in contact with the memory layer and across from the channel of the semiconductor region, leading to greater speed and reliability.
Anezaki and Park do not call the devices disclosed FinFET stack gate memories. However, Anezaki in view of Park would be a FinFET device. As seen in Park FIG. 4F, gate G1 is on the top of the semiconductor fin 14 and on either side (left and right in FIG. 4F), which is what a FinFET is. 
Claim 2: the nitride film is made of a silicon nitride (Anezaki, [0055]).
Claim 3: the substrate is made of a silicon ([0047]).
Claim 4: changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 6: a portion of the FG structure is removed by an etching process before the CG structure forming step. As seen in Anezaki FIGS. 2MA1-2MB3, the FG structure 15 is removed from all of the substrate except where needed.
Claim 7: the nitride film in the non-memory cell area of the memory structure is removed by an etching process in the nitride film forming step. Anezaki, FIG. 2J, [0056].
Claim 8: the STI oxide is disposed in the STI structure via a process of chemical vapor deposition (CVD) in the stripping step. Anezaki discloses the fill material 11 for the STIs is “HDP silicon oxide film 11” ([0057]). “HDP” means “high-density plasma”, which is a kind of CVD.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anezaki in view of Park and Oh, US 2008/0081384. Park at [0079] discloses that the stripping of the STI is carried out with a wet etch, but does not disclose what the wet etch is. HF acid was a very common material for etching STIs. See Oh at [0027]. It would have been obvious to have used HF to etch the STIs of Park as a know process used for a known purpose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anezaki in view of Park and Kim, US 2007/0093020. Anezaki does not disclose that the FG structure is performed via a chemical-mechanical polishing (CMP) to form a FIN-shaped FG structure in the FG structure forming step. However, this was known in the art. See Kim, FIG 3B, [0025]. This would have been obvious in Anezaki as a known alternative method for forming a very similar floating gate to the floating gate of Anezaki.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897